Name: Commission Regulation (EEC) No 3487/90 of 30 November 1990 laying down certain additional detailed rules for the application of the supplementary trade mechanism (STM) to fruit and vegetable trade between Spain and the Community as constituted at 31 December 1985 as regards tomatoes, lettuce, broad-leaf endives, carrots, artichokes, table grapes and melons
 Type: Regulation
 Subject Matter: plant product;  Europe;  trade policy
 Date Published: nan

 No L 336/86 Official Journal of the European Communities 1 . 12. 90 COMMISSION REGULATION (EEC) No 3487/90 of 30 November 1990 laying down certain additional detailed rules for the application of the supplementary trade mechanism (STM) to fruit and vegetable trade between Spain and the Community as constituted at 31 December 1985 as regards tomatoes, lettuce, broad-leaf endives , carrots, artichokes, table grapes and melons THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 3210/89 of 23 October 1989 laying down general rules for applying the supplementary trade mechanism to fresh fruit and vegetables ('), and in particular Article 9 thereof, Whereas Commission Regulation (EEC) No 816/89 (2) establishes the list of products subject to the supplemen ­ tary trade mechanism in the fresh fruit and vegetables sector from 1 January 1990 ; whereas tomatoes, lettuce, broad-leaf endives, artichokes, table grapes and melons are included in the list ; Whereas Commission Regulation (EEC) No 3944/89 (3), as last amended by Regulation (EEC) No 245/90 (4), lays down detailed rules for applying the supplementary trade mechanism, hereinafter called the 'STM', to fresh fruit and vegetables ; Whereas Commission Regulation (EEC) No 2890/90 0 lays down that the periods referred to in Article 2 of Regulation (EEC) No 3210/89 shall be up to 2 December 1 990 for the above products ; whereas, in view of expected exports from Spain to the rest of the Community, with the exception of Portugal, and of the Community market situation, the above periods should be fixed up to end December 1990 for the products in question, in accor ­ dance with the Annex ; whereas, in consideration of the same factors, a reasonable period should be determined and an indicative ceiling be set for broad-leaved endives ; Whereas it should be recalled that the provisions of Regu ­ lation (EEC) No 3944/89 on statistical monitoring and various communications from the Member States apply to guarantee the functioning of the STM ; Whereas the measures provided for in this Regulation are in accordance with the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 1 . For tomatoes falling within CN code 0702 00 10, cabbage lettuce falling within CN code 0705 1 1 90, lettuce other than cabbage lettuce falling within CN code 0705 19 00, artichokes falling within CN code 0709 10 00, table grapes falling within CN codes 0806 10 11 and 0806 10 15 and melons falling within CN code 0807 10 90 the periods provided for in Article 2 of Regu ­ lation (EEC) No 3210/89 shall be as set out in the Annex. 2. For broad-leaf endives falling within CN code ex 0705 29 00 :  the indicative ceilings referred to in Article 83 ( 1 ) of the Act of Accession , and  the periods referred to in Article 2 of Regulation (EEC) No 3210/89 shall be as fixed in the Annex hereto. Article 2 1 . For consignments from Spain to the rest of the Community market with the exception of Portugal of the products listed in Article 1 , the provisions of Regulation (EEC) No 3944/89, with the exception of Articles 5 and 7 thereof, shall apply. The notification referred to in Article 2 (2) of the said Regulation shall be made each Tuesday at the latest for the quantities consigned during the preceding week. 2. The communications referred to in the first para ­ graph of Article 9 of Regulation (EEC) No 3944/89 for products subject to a period II or III shall be sent to the Commission by Tuesday of each week at the latest for the preceding week. During the application of a period I, those communica ­ tions shall be made once a month by the fifth of each month at the latest for information referring to the previous month ; where appropriate, this communication shall bear the word 'nil'. Article 3 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. It shall apply from 3 December 1990 . (') OJ No L 312, 27 . 10 . 1989 , p. 6. O OJ No L 86, 31 . 3 . 1989, p. 35 . (3) OJ No L 379 , 28 . 12. 1989 , p . 20 . (4) OJ No L 27, 31 . 1 . 1990, p. 14 . Ã  OJ No L 276, 6. 10 . 1990, p . 26 . 1 . 12. 90 Official Journal of the European Communities No L 336/87 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 November 1990. For the Commission Ray MAC SHARRY Member of the Commission ANNEX Determination of the periods provided for in Article 2 of Regulation (EEC) No 3210/89 and the ceilings provided for in Article 83 of the Act of Accession Period from 3 to 31 December 1990 Description CN code Period Tomatoes 0702 00 10 I Cabbage lettuce 0705 11 90 I Lettuce other than cabbage lettuce 0705 19 00 I Artichokes 0709 10 00 I Table grapes 0806 10 11 and 0806 10 15 I Melons 0807 10 90 I Description CN code Indicative ceilings(tonnes) Periods Broad-leaf endives ex 0705 29 00 5. 12. 17.12.  16.12.1990 :  31 . 12. 1990 : 1 000 I II